           Case 1:21-cv-00221-N/A Document 1                  Filed 05/06/21      Page 1 of 2
                                                                                                Form 3-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                             FORM 3


 PHOSAGRO PJSC, JSC APATIT,

                                   Plaintiffs,                         CIT No. 21- 00221

           v.                                                          SUMMONS

 UNITED STATES,
                                   Defendant.

TO:     The Attorney General and the Department of Commerce:

        PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C §
        1581(c) to contest the determination described below.


                                                             /s/ Mario Toscano
                                                             Clerk of the Court




     1. Plaintiffs PhosAgro PJSC and its wholly owned subsidiary, JSC Apatit, are Russian
        manufacturers of phosphate fertilizers (collectively, “PhosAgro”). PhosAgro participated
        in the countervailing duty (“CVD”) investigation that is the subject of this action through
        submissions of factual information and argument, and is an interested party within the
        meaning of section 771(9)(A) of the Tariff Act of 1930, as amended, 19 U.S.C. §
        1677(9)(A). PhosAgro has standing to bring this action under 28 U.S.C. § 2631(c) and 19
        U.S.C. § 1516a(d).

        (Name and standing of plaintiff)

     2. PhosAgro contests certain aspects of the final determination issued by the U.S. Department
        of Commerce, International Trade Administration (“ITA”), in its CVD investigation of
        Phosphate Fertilizers from Russia, Case No. C-821-825.

        (Brief description of contested determination)

3.      February 16, 2021 (DOC CVD Final Determination); April 7, 2021 (CVD Order)
        (Date of determination)




                                                         1
         Case 1:21-cv-00221-N/A Document 1                       Filed 05/06/21         Page 2 of 2
                                                                                                      Form 3-1


4.    February 16, 2021 (86 Fed. Reg. 9,479) (DOC CVD Final Determinations); April 7, 2021
      (86 Fed. Reg. 18,037) (CVD Order)
      (If applicable, date of publication in Federal Register of notice of contested determination)


                                                             Respectfully submitted,

                                                             /s/ H. Deen Kaplan
                                                             H. Deen Kaplan
                                                             Jonathan T. Stoel
                                                             Jared R. Wessel
                                                             Maria A. Arboleda
                                                             Nicholas R. Sparks

                                                             HOGAN LOVELLS US LLP
                                                             Columbia Square
                                                             555 Thirteenth Street, N.W. Washington,
                                                             DC 20004-1109
                                                             (202) 637-5799
                                                             deen.kaplan@hoganlovells.com

                                                             Counsel to PhosAgro PJSC and JSC Apatit
Date: May 6, 2021




                                                        2
